                                                                         FILED
                                                                          NOV 2 8 2018
                 IN THE UNITED STATES DISTRICT COURT                   Cle~. y.s District Court
                     FOR THE DISTRICT OF MONTANA                         Drstnct.Of Montana
                                                                              Missoula
                          MISSOULA DIVISION


WESTERN ORGANIZATION OF                             CV 18-139-M-DWM
RESOURCE COUNCILS,

             Plaintiff,
                                                         ORDER
       vs.

RYAN ZINKE, et al.,

             Defendants.


      Plaintiff Western Organization of Resource Councils having filed a First

Amended Complaint, (see Doc. 14),

      IT IS ORDERED that Defendants' motion to dismiss (Doc. 12) is DENIED

as MOOT. Defendants may file a renewed motion or Answer on or before

December 17, 2018. A renewed motion, if filed , may contain up to 9,000 words.
                           C-
      DATED this    2ff    day of November, 2018.
